On Petition for Rehearing.
Morris, C. J.
Counsel for appellee insist that the court erred in its opinion in relation to instruction No. 24, given by the trial court. We have considered the reasons urged by counsel, but adhere to our holding shown in the original opinion.
4. 5. *1376. *136It is most earnestly contended that instruction No. 10, given by the court, was not erroneous. Counsel say, “If the law would not recognize the only son as the natural object of the mother’s bounty, then we misunderstand the statute of descents. If Mrs. Cleveland had died intestate her only son would have taken all of her property. There being no other heirs, the law would have recognized him as entitled to all.” No better reason could be found for holding the instruction erroneous and calculated to mislead the jury than the above quoted statement, since counsel must concede that the' jury would naturally have understood the *137charge as they themselves did. The right to transmit title to property by descent or will is a creature of the lawmaking power. Donaldson v. State, ex rel. (1915), 182 Ind. 615, 101 N. E. 485. The Roman civil law granted the right to make a will but limited the testator’s power to disinherit children. Spencer v. Terry's Estate (1903), 133 Mich. 39, 94 N. W. 372, 374. At common law it would seem that the power to make a will was granted, but the right to devise real estate thereby was denied. However, by the Ordinance of 1787, governing the territory including that of Indiana, unlimited power was granted to transmit title to property both real and personal, by last will and testament. Since then such power has ever existed here except as limited by the marital relation, the age of the testator, his capacity, and certain statutory formalities in execution. §§3112, 3132 Burns 1914, §§2556, 2576 R. S. 1881. Where no will is made, the title to the intestate’s property devolves by fixed rules prescribed by legislative authority. In prescribing such rules the legislature recognized kinship by blood, the marital relation, and the source of title of the intestate’s property. These rules, however, by their express language, apply only to intestates. §2990 Burns 1914, §2467 R. S. 1881. If not so expressly limited, the implication would necessarily follow from the granting of the unqualified right of -testamentary disposition, for the law is not guilty of the solecism of granting an absolute right to testator to select, by will, the objects of his bounty, and then limiting such right by its canons of descent. To assert that the law recognizes the absolute right of testamentary devolution, but will recognize -or presume an unexplained departure from the law of descent as evidence ipso facto of deficient testamentary capacity, is self-stultify*138ing. No one makes a will except to prevent the operation of some law of descent, and a will strictly following such laws would be inoperative.
. 7. 8. However, the right of testamentary disposition is withheld from persons of unsound mind, and where the testator’s sanity is controverted, the unnaturalness of his conduct is proper evidence for consideration; and it is quite generally held that the provisions of the will itself may be considered, as circumstances, together with other evidence, however, in determining the testator’s mental condition. Where the will is admitted for such purpose, the jury is instructed that it may consider the will’s provisions with reference to the natural objects of the testator’s bounty. This requires the jury to first determine the subsidiary fact as to who would have been, under the evidence, such natural objects. By natural object is not meant the legal object recognized by the law of descent, for the' power and purpose to disregard some canon of descent is necessarily implied in the making of any will. The word ‘ ‘natural’ ’ itself aptly points out what is meant. The jury is to determine not what the' testator would probably have done if governed by fixed canons of descent or any law of human contrivance, but what he might, under all the evidence, have reasonably been expected to do, when subject to no influence except that of nature, with its own rules of duty and justice. If the jury finds that the testator has selected objects of his bounty differing from those designated by natural laws, such fact, involving unnatural conduct, may be considered by the jury, in connection with other evidence, in determining the testator’s sanity. But such fact alone will not justify a verdict of incapacity, for the power to devise necessarily includes also that of disregarding what are deemed natural *139rules of justice and duty. One may disinherit a child inspired by no worthier motive than pride or revenge. Addington v. Wilson (1854), 5 Ind. 137, 61 Am. Dec. 81; Sevening v. Smith (1912), 153 Iowa 639, 133 N. W. 1081; 40 Cyc 1034; In re Carey (1913), 56 Colo. 77, 136 Pac. 1175, 51 L. R. A. (N. S.) 927, 947, Ann. Cas. 1915 B 951.
4. If the instruction under consideration be deemed merely a declaration of a law of descent, it manifestly invades the province of the jury by presenting for its consideration a collateral matter only tending to mislead the jury in its determination of a fact — and one subsidiary rather than ultimate. If it be treated as declaring a presumption of the law, it must stand or fall on the existence or nonexistence of such rule of law. To say that the law recognizes a given person as the natural object of another’s bounty is the manifest equivalent of the declaration that the law presumes such object. in the absence of rebutting proof. Aside from the incongruity involved in the language of the statement that the law presumes a child to be the “natural” object of its parent’s bounty, Is it true that any presumption obtains in regard to an object of a testator’s gifts? This case was triable, and tried, by jury. In such trials it is the sole province of the jury to determine the ultimate facts proven, and this result is attained by the jurors applying their powers of reasoning to the evidentiary matters shown. “For reasoning there is no law other than the laws of thought.” Thayer, Evidence 314, 317, 334, 337. The invasion of the jury’s domain of finding facts is so often accomplished by means of so-called presumptions of law, that the subject is deserving of more than passing notice. Much confusion has resulted from treating as presumptions of law matters that are merely proper inferences of *140fact. Donaldson v. State, ex rel. (1906), 167 Ind. 553, 78 N. E. 182, and authorities cited; Modern Woodman, etc., v. Craiger (1910), 175 Ind. 30, 92 N. E. 113, 93 N. E. 209; Evansville, etc., R. Co. v. Berndt (1909), 172 Ind. 697, 705, 88 N. E. 612.
9. 4. Further confusion has resulted from failure to distinguish between assumptions of procedure and administration and rules of substantive law, and treating so-called presumptions of law as constituting, ° per se, probative matter. 2 Chamberlayne, Mod. Law of Ev. § §1082-1158, inclusive. Thayer, Evidence 337, 338. The ordinary function of most so-called presumptions of law, as they relate to the law of evidence, is to east on the party against whom the presumption works, the duty of going forward with evidence, and when that duty is performed the presumption is functus officio and has no proper place in the instructions to the jury. Thayer, Evidence 339, 346; 2 Chamberlayne, Mod. Law of Ev. §§1021, 1088, note 5. Our modern law of evidence is the product of the jury system. The laws of continental Europe, where no such system obtains, recognize many maxims and presumptions which can have no logical place in jurisdictions recognizing the right of trial by jury. The law is not an exact science, and yet our jurisprudence has sometimes been affected by borrowing from continental methods the “substitution of arithmetic for observation and reasoning, when estimating the value of evidence,” and giving too much credit to continental writers dealing with “a system of technical and, as it were, mechanical belief.” Thayer, Evidence 343.
Of our own system, a distinguished author says: “by taking out of the hands of the judge the actual decision of the facts, and the application of the law to them, it cuts up mechanical decision by the roots, *141prevents artificial systems of proof from being formed, and secures tbe other advantages of a casual tribunal.” Best, Evidence §85. Yet notwithstanding the fact that the jury’s domain has been so often defined by those entitled to speak with authority, the attempt continually recurs to find some artificial touchstone of truth which will relieve the triers of fact from the exercise of their reasoning faculties and correctly answer the disputed question of fact by a so-called presumption of law founded on the judge’s observation of the usual conduct, habits and instincts of mankind. City of Indianapolis v. Keeley (1906), 167 Ind. 516, 526, 79 N. E. 499. Such attempts are doomed to failure, as long as courts properly recognize the essential limitations of the power of judges in jury trials. If a court may not presume ordinary care in any negligence ease, though the law exacts of every one the exercise of such care to avoid injuring any one with whom he comes in contact, it is manifestly improper to presume that an only child is the natural object of a parent’s bounty in making a will where the law enjoins no duty whatever on the parent to make a gift to such child, but expressly gives him the right to disinherit the child by giving all his property to a stranger. This precise question has not received much consideration by American or English authorities, but where determined we find no room for appellees’ contention. Underhill, in his treatise on the law of wills (1 Underhill, Wills §105), says: “And it is for the jury and not the court to determine upon all the evidence whether a will is or is not unnatural. The judge cannot say, as matter of law, that a will is unnatural because it discriminates between or among the heirs or the next of kin of the testator, of the same degree of relationship; or because it excludes some or all of them and gives the property to. *142strangers. Whether the will is unnatural must be determined by the jurors weighing all the facts and circumstances, and, having decided that it is unnatural or the reverse, they may take that fact into consideration in ascertaining whether the testator had capacity, and, if so, whether the will is the result of undue influence.” In Henry v. Hall (1894), 106 Ala. 84, 99, 17 South. 187, 54 Am. St. 22, it is said: “Charges 7 and 8 are not only subject to the same criticism, but are faulty in its definition of ‘unnatural will.’ A will is not necessarily unnatural because of a discrimination between heirs of the same degree, or because of the entire exclusion of a part or all of them. The circumstances of the case must determine the naturalness of a donation or bequest.’ It .can not be said as a matter of law, that affection for one, though not of kin, raised from infancy by the donor and who has always been a member of the family of the donor, is unnatural or that a gift or bequest to such a person is unnatural. It is a question of fact for the jury.” See, also, Burney v. Torrey (1893), 100 Ala. 157, 14 South. 685, 46 Am. St. 33.
Counsel ' for appellee call our attention to Murphy v. Hoagland (1908), 107 S. W. (Ky.) 303; In re Campbell's Will (1912), 136 N. Y. Supp. 1086, and In re McCarty’s Will (1910), 141 App. Div. 816, 126 N. Y. Supp. 699. Neither of the cases deals with the question of invasion of the province of the jury by instruction. Each considers the sufficiency of the evidence to support the finding in the court below, and whatever is said in the opinions can have no bearing on the question here involved. Our attention is called to the case of Bradley v. Onstott (1914), 180 Ind. 687, 103 N. E. 798, where the trial court gave an instruction quite similar to the one here involved. Appellees’ coun*143sel do not claim that there is a direct conflict between the decisions in that case and the original opinion here, but claim that instruction No. 16 referred to in that ease had the same infirmity as the one here considered. In that case, the discussion of the instruction is found on page 694. It will be noted it is not there said that appellant was there contending that the instruction was erroneous because it invaded the province of the jury. That no such question was presented is disclosed by a consideration of that record. The opinion does say that instruction No. 16 was not erroneous,-but such declaration always implies' a lack of error against the objections urged, and not a freedom from errors not considered. Consequently the declaration has no legal or logical application to an error, though apparent, which was neither presented by appellant’s brief nor considered by the court. It is the duty of this court to consider, for the purpose of reversing a judgment, such questions (and none other), as are properly presented in appellant’s original brief. Clause 5, Rule 22 of this court. However, to affirm a judgment, the court may search the record therefor. §§407, 700 Burns 1914, §§398, 658 R. S. 1881. In the Bradley v. Onstott case, supra, had the court seen fit to point out and discuss the error apparent in the instruction, regardless of the failure of appellants’ counsel to present the question, it might properly have called attention to the defect, but had the instruction been declared erroneous, because invading the jury’s province, such declaration would have been properly followed by the statement that the error was not a reversible one because a consideration of such defect had been waived by appellants. Petition for rehearing overruled.
Lairy and Cox, JJ., dissent from the conclusion that instruction No. 10 is erroneous.
*144Note. — Reported in 108 N. E. 5; 110 N. E. 662. As to evidence to show intentional omission of child in will, see 60 Am. St. 284. As to unnatural or unjust disposition of estate as evidence of testamentary incapacity, see 13 Ann. Cas. 1044. See, also, under (1) 40 Cyc 1020, 1272; (2, 3) 40 Cyc 1161, 1152; (4) 40 Cyc 1034, 1337; (5) 38 Cyc 1711, 1778; (6) 40 Cyc 997; (7) 40 Cyc 1033, 1034; (8) 40 Cyc 1079; (9) 16 Cyc 1087; 38 Cyc 1747.